Citation Nr: 0601945	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  03-27 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.  His military records show that he served in combat in 
the European Theater of Operations during World War II.  His 
military decorations include the Combat Infantryman Badge, 
the Bronze Star Medal, and the Purple Heart Medal with Oak 
Leaf Cluster.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


FINDINGS OF FACT

The veteran does not currently have a valid diagnosis of 
PTSD.


CONCLUSION OF LAW

The veteran has not met the criteria for PTSD.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim was received in August 2001.  He was 
notified of the provisions of the VCAA in correspondence 
dated in September 2001.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and all relevant VA treatment 
records showing his current psychiatric state have been 
obtained and associated with the evidence.  Furthermore, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Factual Background and Analysis

The veteran claims service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2005); a link, established by medical evidence, 
between current symptomatology and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor actually occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

The veteran's service records clearly establish that he 
participated in armed combat against enemy forces during 
active duty in World War II and was thus exposed to combat 
stressors.  The only remaining element that must be 
established to allow his claim is a valid diagnosis of PTSD.  
38 C.F.R. § 3.304(f).

The veteran's service medical records show normal psychiatric 
findings on clinical examinations conducted throughout his 
entire period of active duty.  The records show no objective 
diagnosis of a chronic psychiatric disability during this 
time, or that he ever received psychiatric counseling while in 
service.

The evidence associated with the claims file includes a July 
2002 VA examination report and July 2002 report addendum that 
shows that the veteran demonstrated himself to be a well-
adjusted and emotionally balanced individual during an 
interview with a clinical psychologist and licensed social 
worker.  Based on the interview and on a subsequent telephone 
conversation with the veteran, these specialists determined 
that the veteran did not meet the objective criteria for a 
diagnosis of PTSD on Axis I, notwithstanding his exposure to 
combat-related stressors in his personal history. 

In correspondence dated in July 2003, a licensed social 
worker from Vet Center stated that the veteran had been 
counseled and diagnosed with PTSD through a private 
counseling service under contract with the Vet Center.  The 
letter was accompanied by a copy of the veteran's private 
counseling report that reflects his personal history and 
history of participation in combat during service.  It was 
noted that the veteran was requesting an assessment as he was 
looking into eligibility for more than 10 percent veteran's 
pension.  The 78-year-old veteran admitted that he had 
difficulty recalling details of some of his time served.  A 
careful review of the counseling report shows that it does 
not contain any mention of an actual PTSD diagnosis.

In August 2003, the veteran was re-examined by a VA clinical 
psychologist.  The examiner acknowledged that the veteran had 
been exposed to combat-related stressors during military 
service.  However, following an interview with the veteran, 
the psychologist determined that the veteran was completely 
normal on mental status assessment.  The examiner's 
conclusion was that the veteran had no diagnosis of any 
psychiatric disorder on Axis I.

The Board has considered the medical evidence and the 
veteran's military combat history and finds that service 
connection for PTSD is not warranted as the objective clinical 
evidence does not establish a current diagnosis of PTSD 
pursuant to 38 C.F.R. § 4.125(a).  As he has not met this 
essential element, his claim of entitlement to VA compensation 
for PTSD must be denied.

Because the evidence is not approximately balanced with 
regard to the merits of this case, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


